RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.
 
Claims 69-82 are pending in the application.  Claims 1-68 have been canceled.
Amendments to the claims, filed March 9, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 (b) rejection of claims 69-82, made of record in the office action mailed December 15, 2021, Page 3, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed May 5, 2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 81 and 82 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 81 and 82 recites the limitation “The multi-layered assembly of claim” 80 and 81, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Claim 80, from which claim 81 depends, claims “A collection of multi-layered assemblies” so claims 80 and 81 should state “The collection of multi-layered assemblies of claim” 80 and 81, respectively.

Claim Rejections - 35 USC § 103
Claims 69-75 and 78-82 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke (U.S. 5,738,642) as evidenced by Lubrizol (“Estane 58309 TPU”) in view of Rees (U.S. 3,355,319).
Regarding claim 69, Heinecke teaches a multi-layered assembly (adhesive composite, Col. 2, line 64) comprising: a carrier having opposed sides (Col. 2, line 66); a heat sealable layer (polyethylene/vinyl acetate copolymer coating, Col. 6, lines 14-15) disposed on at least a portion of one of said sides of the carrier (Kraft paper, Col. 6, line15) , and a polymeric film having opposed sides (backing, Col. 2, line 67; Col. 4, lines 39-40) in at least partial contact with said heat sealable layer (carrier, Col. 3, lines 1-5).  Heinecke further teaches the polymeric film comprises polyurethane (Col. 5, lines 1-2) and wherein said polyurethane is at least one of an aromatic and aliphatic polyether urethane (ESTANE 58309, Col. 14, lines 6-7) as evidenced by Lubrizol.
Heinecke fails to teach the heat sealable layer consists of a partially salt neutralized acrylic acid based ionomer.  Heinecke does teach that the carrier material, which encompasses the heat sealable layer, is not limited (Col. 6, lines 4-15).
Rees teaches heat-sealable films (Abstract) that consists of a partially salt neutralized ethylene acrylic acid based ionomer (Abstract; Col. 2, lines 60-65; Col. 3, lines 1-5; Col. 12, lines 45-49).  Rees further teaches the broad heat sealing temperature range and particularly the ability of the ionic copolymer coated film to be sealed at low temperatures as well as at higher temperatures makes the ionic copolymer well suited for used on films to applied in high speed wrapping and packaging operations (Col. 13, lines 1-6) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the heat sealable layer in Heinecke consist of a partially salt neutralized ethylene acrylic acid based ionomer as taught by Rees in order to a heat seal layer appropriate for packaging that has a broad heat sealing temperature range.
	Regarding claim 70, Heinecke teaches wherein the polymeric film comprises a pressure sensitive adhesive layer disposed on a side thereof opposed to the side that is in at least partial contact with said heat sealable layer (Col. 6, line 66 – Col. 7, line5).
	Regarding claim 71, Heinecke teaches further comprising a protective release liner disposed on the pressure sensitive adhesive layer (Col. 7, lines 5-6).
	Regarding claims 72 and 75, Rees teaches wherein said partially salt neutralized ionomer exhibits a salt neutralization level in a range of 5% to 70% (55%, Col. 12, lines 45-49).
	Regarding claim 73, Rees teaches wherein said salt comprises any of a sodium, a potassium, a magnesium, a calcium, or a zinc salt (Col. 6, lines 9-13).
	Regarding claims 74 and 82, Rees teaches wherein said partially salt neutralized ionomer comprises a partially salt neutralized ethylene acrylic acid copolymer (Abstract; Col. 2, lines 60-65; Col. 3, lines 1-5; Col. 12, lines 45-49).
	Regarding claims 78 and 79, Heinecke in view of Rees fails to teach wherein said peel force varies by less than 25% when said assembly is exposed to a temperature of about 50 C for 24 hours and wherein said peel force varies by less than 25% after said assembly is subjected to ethylene oxide sterilization or by less than 10% after said assembly is subjected to gamma ray sterilization, respectively.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the peel force should vary by less than 25% when the assembly of Heinecke in view of Powell is exposed to a temperature of about 50°C for 24 hours and the peel force should vary by less than 25% after the assembly of Heinecke in view of Rees is subjected to ethylene oxide sterilization or by less than 10% after the assembly of Heinecke in view of Rees is subjected to gamma ray sterilization, respectively, in order to maintain the same or about the same peel force from the time the product is produced to the time the product is used, through handling, storage, transportation, and sterilization.
Regarding claim 80, Heinecke teaches a multi-layered assembly (adhesive composite, Col. 2, line 64) comprising: a carrier having opposed sides (Col. 2, line 66); a heat sealable layer (polyethylene/vinyl acetate copolymer coating, Col. 6, lines 14-15) disposed on at least a portion of one of said sides of the carrier (Kraft paper, Col. 6, line15) , and a polymeric film having opposed sides (backing, Col. 2, line 67; Col. 4, lines 39-40) in at least partial contact with said heat sealable layer (carrier, Col. 3, lines 1-5).  Heinecke further teaches the polymeric film comprises polyurethane (Col. 5, lines 1-2) and wherein said polyurethane is at least one of an aromatic and aliphatic polyether urethane (ESTANE 58309, Col. 14, lines 6-7) as evidenced by Lubrizol.
Heinecke fails to teach the heat sealable layer consists of a partially salt neutralized acrylic acid based ionomer.  Heinecke does teach that the carrier material, which encompasses the heat sealable layer, is not limited (Col. 6, lines 4-15).
Rees teaches heat-sealable films (Abstract) that consists of a partially salt neutralized ethylene acrylic acid based ionomer (Abstract; Col. 2, lines 60-65; Col. 3, lines 1-5; Col. 12, lines 45-49).  Rees further teaches the broad heat sealing temperature range and particularly the ability of the ionic copolymer coated film to be sealed at low temperatures as well as at higher temperatures makes the ionic copolymer well suited for used on films to applied in high speed wrapping and packaging operations (Col. 13, lines 1-6) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the heat sealable layer in Heinecke consist of a partially salt neutralized ethylene acrylic acid based ionomer as taught by Rees in order to a heat seal layer appropriate for packaging that has a broad heat sealing temperature range.
	Heinecke in view of Rees fails to teach a collection of multi-layered assemblies wherein the variation in peel force among said assemblies as measured by 3 times the standard deviation as a percent of the average peel force is less than 30%.
	One of ordinary skill in the art before the effective filing date of the invention would have appreciated that the variation in peel force among a collection of assemblies of Heinecke in view of Rees is a quality control issue.  It would have been obvious to one of skill in the art before the effective filing date of the invention to have the variation in peel force among a collection of assemblies of Heinecke in view of Rees as measured by 3 times the standard deviation as a percent of the average peel force be less than 30% in order to ensure the quality of the product and to ensure that the end user had to exert the same or substantially the same peel force with each assembly used.	
Regarding claim 81, Heinecke fails to teach wherein said peel force is in a range of about 200 grams/inch to about 500 grams/inch.
However, Heinecke teaches the peel force is 142 g/in (Table 1, line 6).  Heinecke additionally teaches that the strength of the heat sealing bonds, and therefore the required peel strength to remove the heat seal layer, is controlled by adjusting the temperature which the materials are heated and by adjusting the duration of the heating process (Col. 10, lines 36-38).
Therefore, the exact peel force of the heat seal is deemed to be a result effective variable with regard to the application, i.e. desired peel force.  It would require routine experimentation to determine the optimum value of a result effective variable, such as a peel force in a range of about 200-500 g/in, in the absence of a showing of criticality in the claimed peel force.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Heinecke to adjust the temperature which the materials are heated and the duration of the heating process in order to obtain the desired peel strength for a specific application.

Claims 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke (U.S. 5,738,642) in view of Rees (U.S. 3,355,319) and further in view of MacKnight (“Properties of Ethylene-Methacrylic Acid Copolymers and Their Sodium Salts”).
Heinecke and Rees are relied upon as discussed above.
Regarding claim 76, Heinecke in view of Rees fails to teach wherein said heat sealable layer exhibits an FTIR spectrum exhibiting a peak at about 1700 cm-1 and a peak in the range of about 1500 to about 1560 cm-1.
One of ordinary skill in the art before the effective filing date of the invention would have appreciated that FTIR spectrum peaks are a result of the composition of the material.  The heat sealable layer of Heinecke in view of Rees, comprising a sodium salt neutralized ethylene acrylic acid copolymer (as discussed above), would exhibit a peak at about 1700 cm-1 and a peak in the range of about 1500 to about 1560 cm-1 as evidenced by MacKnight (Fig. 1).
Regarding claim 77, Heinecke in view of Rees fails to teach wherein ratio of the height of the peak at about 1700 cm-1 to the height of the peak in the range of about 1500 to about 1560 cm-1 is in a range from about 20 to about 0.5.
MacKnight teaches that the ratio of the height of the peak at about 1700 cm-1 to the height of the peak in the range of about 1500 to about 1560 cm-1 depends on the degree of salt neutralization (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the heat sealing layer, with a salt neutralization of 55% (as discussed above), in Heinecke in view of Rees would have a ratio of the height of the peak at about 1700 cm-1 to the height of the peak in the range of about 1500 to about 1560 cm-1 depends on the degree of salt neutralization as taught by MacKnight.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed May 5, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Heinecke seeks a medical dressing with a low adhesion coating which provides a release functionality whereas Rees’ self-supporting film with a heat-sealable coating in not a low adhesion coating and is not used in an assembly to provide releaseability.  Applicant further argues that Heinecke’s medial dressing assembly designed with a release layer is being modified to no longer include the release functionality (and instead to include the adherence properties of packaging), thus preventing it from acting as a medical dressing assembly.  Applicant additionally argues that one of ordinary skill in the art would not have found the alleged modification of Heinecke obvious because such a modification would require changing the principle of Heinecke’s operation to no longer provide a releasable medical dressing.
However, the article of Heinecke can be used with or without the low adhesion coating between the heat seal and the backing (see Col. 14, lines 50-55).  Additionally, Heinecke requires that the heat seal bond between the carrier and the backing is stronger than the bond between the adhesive and the liner, which would support having a strong heat seal bond as discussed in Rees.  Furthermore, while Heinecke teaches its heat seal has a peel force of 142 g/in (Table 1, line 6), Heinecke does not teach away from the peel force being higher and Heinecke additionally teaches that the strength of the heat sealing bonds, and therefore the required peel strength to remove the heat seal layer, is controlled by adjusting the temperature which the materials are heated and by adjusting the duration of the heating process (Col. 10, lines 36-38).  Rees teaches its heat seal has a peel force of 250 g/in to 900 g/in depending on sealing temperature (Col. 12, lines 65-72), which overlaps the claimed range of about 200 g/in to about 500 g/in.  This means that while the heat seal of Rees would be a strong bond, it would still be releasable and the carrier in Heinecke would still be able to be removed as desired while ensuring that the heat seal bond is stronger than the bond between the adhesive and the liner.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 11, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788